Citation Nr: 1442796	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, Type II (DM). 

2.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 16, 2012, and in excess of 70 percent from July 16, 2012.  

3.  Entitlement to an increased disability evaluation for DM with chronic kidney disease, currently rated as 20 percent disabling.  

4.  Entitlement a total disability evaluation due to individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Veterans Disability Advocates, LLC. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

During the course of the appeal, the RO, in an August 2012 rating determination, increased the Veteran's disability evaluation for his PTSD from 50 to 70 percent and assigned an effective date of July 16, 2012.  As a result of the RO's actions, the Board has listed the issue as such on the title page of this decision.   

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As it relates to the issue of an increased disability evaluation for PTSD, the Board notes that the Veteran testified that he was still receiving treatment for his PTSD, to include having an appointment scheduled following the hearing.  A review of the record, to include VA's electronic file system, demonstrates that the most recent treatment records associated with the record date back to October 2012.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  An attempt should be made to associate with the record all VA treatment records from the VA Connecticut Health System from October 2012 to the present. 

The Veteran's testimony demonstrates a possible worsening of his PTSD symptomatology since the last comprehensive VA examination performed in August 2012.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the severity of his PTSD is warranted. 

The Veteran testified as to a worsening of his diabetes symptoms at the time of his June 2014 hearing.  Based upon the Veteran's testimony, an additional VA examination is warranted. 

While the November 2010 VA examiner indicated that the Veteran's hypertension pre-existed his DM and was not secondary to his DM, he did not address the question of whether the Veteran's service-connected DM aggravated his current hypertension.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  As such, an additional VA examination is warranted.  

The Veteran testified the he believed the his service-connected disabilities rendered him unemployable.  In light of the testimony and contention regarding worsening of symptoms, another opinion regarding the claimed TDIU is warranted. 

The case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the VA Connecticut Healthcare System from October 2012 to the present.

2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current hypertension.  The relevant documentation in the claims folder and all other pertinent records should be made available to the examiner.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

a. Is it as likely as not (50 percent probability or greater) that any current hypertension is caused by the service-connected DM?

b. If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is aggravated (permanently worsened) by the service-connected DM? 

Complete detailed rationale is requested for each opinion that is rendered.

3.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The claims folder and all other pertinent documents should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  The examiner is also requested to discuss the impact the Veteran's PTSD has on his employability and to indicate whether it prevents him from obtaining and maintaining employment.

4.  Schedule the Veteran for a VA diabetes examination to clearly determine the nature, severity and extent of all manifestations of the service-connected DM disability, to include clearly listing all additional complications resulting from/due to his diabetes.  All appropriate tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent documents should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  The examiner is specifically requested to comment on whether the Veteran requires insulin, oral medication, restricted diet, regulation of activity, or hospitalization for hypoglycemic reactions or ketoacidosis.  The examiner is also required to comment on whether maintenance of the Veteran's DM requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.  The examiner is also requested to discuss the impact the Veteran's DM has on his employability and to indicate whether it prevents him from obtaining and maintaining employment.

5.  Thereafter, obtain an opinion by a VA vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abily to obtain or maintain substantially gainful employment.  The claims folder and all other pertinent records should be made available to the vocational specialist.

The examiner is requested to review all pertinent records associated with the claims file and render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this opinion, the examiner should describe the functional impairment is caused by the service-connected disabilities and should acknowledge and take into account this Veteran's education, training, and work history.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

6.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

